 

Exhibit 10.1

 

GENESIS HEALTHCARE, INC.

2020 OMNIBUS INCENTIVE PLAN

Section 1.             Purpose of Plan.

The name of this Plan is the Genesis Healthcare, Inc. 2020 Omnibus Incentive
Plan (the “Plan”).  The purposes of the Plan are to provide an additional
incentive to selected employees, directors, independent contractors and
consultants of the Company or its Affiliates whose contributions are essential
to the growth and success of the Company’s business, in order to strengthen the
commitment of such persons to the Company and its Subsidiaries, motivate such
persons to faithfully and diligently perform their responsibilities, and attract
and retain competent and dedicated persons whose efforts will result in the
long-term growth and profitability of the Company.  To accomplish such purposes,
the Plan provides that the Company may grant Options, Share Appreciation Rights,
Restricted Shares, Restricted Share Units, Other Share-Based Awards, Cash Awards
or any combination of the foregoing.

Section 2.             Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)           “2015 Plan” means the Amended and Restated Genesis Healthcare,
Inc. 2015 Omnibus Equity Incentive Plan, as amended from time to time.

(b)          “Administrator” means the Board, or, if and to the extent the Board
does not administer the Plan, the Committee in accordance with Section 3 hereof.

(c)           “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified.  An entity shall be deemed an Affiliate of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

(d)          “Applicable Laws” means the applicable requirements under U.S.
federal and state corporate laws, U.S. federal and state securities laws,
including the Code, any stock exchange or quotation system on which the Common
Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan, as are in effect from time
to time.

(e)           “Authorized Officer” has the meaning set forth in Section 3(c)
hereof.

(f)           “Award” means any Option, Share Appreciation Right, Restricted
Share, Restricted Share Unit, Other Share-Based Award or Cash Award granted
under the Plan.

(g)          “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Administrator shall determine, consistent with the Plan.

(h)          “Base Price” has the meaning set forth in Section 8(b) hereof.

(i)           “Beneficial Owner” (or any variant thereof) has the meaning
defined in Rule 13d-3 under the Exchange Act.

(j)           “Board” means the Board of Directors of the Company.

 

 



 



 

(k)          “Bylaws” mean the bylaws of the Company, as may be amended and/or
restated from time to time.

(l)           “Cash Award” means an Award granted pursuant to Section 12 hereof,
including cash awarded as a bonus or upon the attainment of performance goals or
otherwise as permitted under the Plan.

(m)         “Cause” shall have the meaning assigned to such term in any
individual employment or severance agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Cause,” Cause means: (i) conviction of, or plea of guilty or nolo contendere
to, by the Participant to any felony (whether or not involving the Company) or
any other crime involving moral turpitude which subjects, or if generally known,
would subject the Company to public ridicule or embarrassment, (ii) fraud or
other willful misconduct in respect of Participant’s duties of the office held
by Participant, or (iii) Participant’s continued willful and intentional failure
to substantially comply with the reasonable mandates of the Company commensurate
with his/her position after a written demand for substantial compliance is
delivered to him/her by the Company, which demand specifically identifies the
mandate(s) with which the Company believes he/she has not substantially
complied, and which failure is not substantially corrected by him/her within ten
(10) days after receipt of such demand. Any voluntary termination of employment
by the Participant in anticipation of an involuntary termination of the
Participant’s employment for Cause shall be deemed to be a termination for
Cause.

(n)          “Change in Capitalization” means any (i) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event, (ii)
special or extraordinary dividend or other extraordinary distribution (whether
in the form of cash, shares of Common Stock or other property), stock split,
reverse stock split, share subdivision or consolidation, (iii) combination or
exchange of shares or (iv) other change in corporate structure, which, in any
such case, the Administrator determines, in its sole discretion, affects the
Shares such that an adjustment pursuant to Section 5 hereof is appropriate.

(o)          “Change in Control” means an event set forth in any one of the
following paragraphs shall have occurred:

(i)           any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person or any securities acquired directly from the
Company or any Affiliate thereof) representing 50% or more of the combined
voting power of the Company’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (i) of paragraph (3) below;

(ii)          there is consummated a merger or consolidation of the Company or
any direct or indirect Subsidiary with any other corporation or other entity,
other than (i) a merger or consolidation which results in (A) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary, more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (B) the directors then still in office
who either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended (“Incumbent
Directors”) continuing immediately thereafter to represent at least a majority
of the board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a Subsidiary, the ultimate parent thereof, or (ii) a
merger or consolidation





2



 

effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or

(iii)         the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than (i) a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (ii) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
and other equity securities of the Company immediately prior to such transaction
or series of transactions continue to have substantially the same direct or
indirect proportionate ownership in an entity which, directly or indirectly,
owns all or substantially all of the assets of the Company immediately following
such transaction or series of transactions, and (y) if all or a portion of an
Award constitutes deferred compensation under Section 409A of the Code and such
Award (or portion thereof) is to be settled, distributed or paid on an
accelerated basis due to a Change in Control event that is not a “change in
control event” described in Treasury Regulation Section 1.409A-3(i)(5) or
successor guidance, if such settlement, distribution or payment would result in
additional tax under Section 409A of the Code, such Award (or the portion
thereof) shall vest at the time of the Change in Control (provided such
accelerated vesting will not result in additional tax under Section 409A of the
Code), but settlement, distribution or payment, as the case may be, shall not be
accelerated.

(p)          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

(q)          “Committee” means any committee or subcommittee the Board may
appoint to administer the Plan.  Unless the Board determines otherwise, the
Committee shall be composed entirely of individuals who meet the qualifications
of (i) a “non-employee director” within the meaning of Rule 16b-3 and (ii) any
other qualifications required by the applicable stock exchange on which the
Common Stock is traded.  If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee.

(r)           “Common Stock” means the Class A common stock, par value U.S.
$0.001 per share, of the Company.

(s)           “Company” means Genesis Healthcare, Inc., a Delaware corporation
(or any successor company, except as the term “Company” is used in the
definition of “Change in Control” above).

(t)           “Disability” means, with respect to any Participant, that such
Participant (i) as determined by the Administrator in its sole discretion, is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of





3



 

any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
employees of the Company or an Affiliate thereof.

(u)          “Effective Date” has the meaning set forth in Section 19 hereof.

(v)          “Eligible Recipient”  means an employee, director, independent
contractor or consultant of the Company or any Affiliate of the Company who has
been selected as an eligible participant by the Administrator; provided,
however, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, an Eligible Recipient of an Option or
a Share Appreciation Right means an employee, non-employee director, independent
contractor or consultant of the Company or any Affiliate of the Company with
respect to whom the Company is an “eligible issuer of service recipient stock”
within the meaning of Section 409A of the Code; and provided,  further, that an
Eligible Recipient of an ISO means an individual who is an employee of the
Company, a “parent corporation” (as such term is defined in Section 424(e) of
the Code) of the Company or a “subsidiary corporation” (as such term is defined
in Section 424(f) of the Code) of the Company.

(w)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.

(x)          “Executive Officer” means an officer of the Company who is subject
to the liability provisions of Section 16 of the Exchange Act.

(y)          “Exercise Price” means, with respect to any Option, the per share
price at which a holder of such Option may purchase Shares issuable upon the
exercise of such Option.

(z)           “Fair Market Value” of a share of Common Stock or another security
as of a particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided, however, (i) if the Common Stock
or other security is admitted to trading on a national securities exchange, the
fair market value on any date shall be the closing sale price reported on such
date (or if no shares of Common Stock or such other security (as the case may
be) were traded on such date, on the last preceding date on which there was a
sale of a share of Common Stock or other security on such exchange), or (ii) if
the Common Stock or other security is then traded in an over-the-counter market,
the fair market value on any date shall be the average of the closing bid and
asked prices for such share or other security in such over-the-counter market
for the last preceding date on which there was a sale of such share in such
market (or, if none, for the last preceding date on which there was a sale of
such share or other security in such market).

(aa)         “Free Standing Right” has the meaning set forth in Section 8(a)
hereof.

(bb)        “Good Reason” has the meaning assigned to such term or an analogous
term in any individual employment agreement or Award Agreement with the
Participant or, if no such agreement exists or if such agreement does not define
“Good Reason” or an analogous term, then “Good Reason” shall mean (i) a
reduction by the Company in the Participant’s base pay or (ii) any relocation of
the Participant’s principal place of employment to a location more than
forty-five (45) miles from the Participant’s residence or, if immediately before
such relocation the Participant resides more than forty-five (45) miles from the
Participant’s principal place of employment, any relocation of the Participant’s
principal place of employment to a location more than ten (10) miles farther
from the Participant’s residence.





4



 

(cc)         “Incumbent Directors” has the meaning set forth in the definition
of Change in Control in this Section 2.

(dd)        “ISO” means an Option intended to be and designated as, and that
satisfies the requirements to be, an “incentive stock option” within the meaning
of Section 422 of the Code.

(ee)         “Nonqualified Stock Option” means an Option that is not designated
as an ISO or that otherwise does not satisfy the requirements to be an ISO, as
such requirements are set forth in Section 422 of the Code.

(ff)          “Option” means an option to purchase shares of Common Stock
granted pursuant to Section 7 hereof.  The term “Option” as used in the Plan
includes the terms “Nonqualified Stock Option” and “ISO.”

(gg)        “Other Share-Based Award” means an Award granted pursuant to
Section 10 hereof.

(hh)        “Participant” means any Eligible Recipient selected, pursuant to the
authority provided for in Section 3 below, to receive grants of Awards, any
permitted assigns, and, upon his or her death, his or her successors, heirs,
executors and administrators, as the case may be.

(ii)          “Person” has the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Subsidiary thereof, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any Subsidiary thereof, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of the Company.

(jj)          “Plan” has the meaning set forth in Section 1 hereof.

(kk)        “Related Right” has the meaning set forth in Section 8(a) hereof.

(ll)          “Restricted Shares” means Shares granted pursuant to Section 9
hereof subject to certain restrictions that lapse at the end of a specified
period (or periods) and/or upon attainment of specified performance objectives.

(mm)      “Restricted Share Unit” means the right granted pursuant to Section 9
hereof to receive a Share or, in the case of an Award denominated in cash, to
receive the Fair Market Value of a share of Common Stock, at the end of a
specified restricted period (or periods) of time and/or upon attainment of
specified performance objectives.

(nn)        “Rule 16b-3” has the meaning set forth in Section 3(a) hereof.

(oo)        “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.

(pp)        “Share Appreciation Right” means the right pursuant to an Award
granted under Section 8 hereof to receive an amount equal to the excess, if any,
of (i) the aggregate Fair Market Value, as of the date such Award or portion
thereof is surrendered, of the Shares covered by such Award or such portion
thereof, over (ii) the aggregate Base Price of such Award or such portion
thereof.





5



 

(qq)        “Share Bonus” means a bonus payable in fully vested shares of Common
Stock granted pursuant to Section 11 hereof.

(rr)          “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.  An entity shall be deemed a Subsidiary
of the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

(ss)         “Transfer” has the meaning set forth in Section 17 hereof.

 

Section 3.             Administration.

(a)           The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Rule 16b-3 under the
Exchange Act (“Rule 16b-3”), to the extent applicable.

(b)          Pursuant to the terms of the Plan, the Administrator, subject, in
the case of any Committee, to any restrictions on the authority delegated to it
by the Board, shall have the power and authority, without limitation:

(1)          to select those Eligible Recipients who shall be Participants;

(2)          to determine whether and to what extent Awards are to be granted
hereunder to Participants;

(3)          to determine the number of Shares to be covered by each Award
granted hereunder;

(4)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of each Award granted hereunder (including (i) the
restrictions applicable to Restricted Shares or Restricted Share Units and the
conditions under which restrictions applicable to such Restricted Shares or
Restricted Share Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and the Base Price
of each Share Appreciation Right, (iv) the vesting schedule applicable to each
Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards, including equitable adjustments to performance goals in
recognition of unusual or non-recurring events affecting the Company or any
Affiliate thereof or the financial statements of the Company or any Affiliate
thereof, in response to changes in Applicable Laws or regulations, or to account
for items of gain, loss or expense determined to be extraordinary or unusual in
nature or infrequent in occurrence or related to the disposal of a segment of a
business or related to a change in accounting principles);

(5)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, which shall govern all written instruments evidencing Awards;

(6)          to determine the Fair Market Value in accordance with the terms of
the Plan;





6



 

(7)          to determine the duration and purpose of leaves of absence which
may be granted to a Participant without constituting termination of the
Participant’s employment or service for purposes of Awards granted under the
Plan;

(8)          to determine the impact of leaves of absence, including unpaid and
un-protected leaves of absence, changes from full-time to part-time employment,
partial Disability or other changes in the employment status or service status
of a Participant, on Awards, both with regard to vesting schedule and
termination;

(9)          to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

(10)        to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any Award Agreement relating thereto), and
to otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan; and

(11)        to prescribe, amend and rescind rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
for qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendixes to the Plan.

(c)           To the extent permitted by Applicable Law, the Board may, by
resolution, authorize one or more Executive Officers (each, an “Authorized
Officer”) to do one or both of the following on the same basis as (and as if the
Authorized Officer for such purposes were) the Administrator: (i) designate
Eligible Recipients to receive Awards and (ii) determine the size and terms of
any such Awards; provided, however, that (1) the Board shall not delegate such
responsibilities to any Executive Officer for Awards granted to an Eligible
Recipient who is an Executive Officer, a non-employee director of the Company,
or a more than 10% Beneficial Owner of any class of the Company’s equity
securities that is registered pursuant to Section 12 of the Exchange Act, as
determined in accordance with Section 16 of the Exchange Act, and (2) the
resolution providing for such authorization shall set forth the total number of
shares of Common Stock the Authorized Officer may grant during any period;
provided that no such authorization shall authorize grants of Awards during any
calendar year covering shares of Common Stock in excess of 50,000 Shares for any
individual or 250,000 Shares in the aggregate.  The Authorized Officer(s) shall
report periodically to the Board or Committee regarding the nature and scope of
the Awards granted pursuant to the authority delegated.

(d)          Subject to Section 5 hereof, neither the Board nor the Committee
shall have the authority to reprice or cancel and regrant any Award at a lower
Exercise Price, Base Price or purchase price or cancel any Award with an
Exercise Price, Base Price or purchase price in exchange for cash, property or
other Awards without first obtaining the approval of the Company’s shareholders.

(e)          Any Award granted hereunder in respect of shares made available
under Section 4(a) hereof shall provide for a vesting period or performance
period, as applicable, of at least one (1) year following the date of
grant.  Notwithstanding the preceding sentence, Awards representing a maximum of
five percent (5%) of the Shares initially reserved for issuance under
Section 4(a) hereof may be granted hereunder without any such minimum vesting
condition.  Notwithstanding the provisions of this Section 3(e), the
Administrator may accelerate the vesting of or waive restrictions on Awards in
whole or in part for any reason.

(f)           Any vested Option or Share Appreciation Right which is not
exercised before the earlier of (i) the dates provided above or other applicable
date provided in the Award Agreement or (ii) its term





7



 

shall expire.  Unless otherwise accelerated or where an Award Agreement or the
Administrator provides for continued vesting after termination of employment,
all unvested Awards shall be forfeited upon termination of employment.

(g)          All decisions made by the Administrator pursuant to the provisions
of the Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants.  No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

 

Section 4.             Shares Reserved for Issuance; Certain Limitations;
Minimum Vesting.

(a)           The maximum number of shares of Common Stock reserved for issuance
under the Plan shall be (i) 3,500,000 plus (ii)(A) the number of shares of
Common Stock under the 2015 Plan not subject to awards under the 2015 Plan as of
the Effective Date, and (B) the number of shares of Common Stock subject to
awards that are outstanding under the 2015 Plan immediately prior to the
Effective Date and that terminate or otherwise expire without a distribution of
shares of Common Stock (in the case of both clauses (i) and (ii), subject to
adjustment as provided in Section 5 hereof).  On and after the Effective Date,
no additional awards will be granted under the 2015 Plan.

(b)          Notwithstanding anything in this Plan to the contrary, subject to
adjustment as provided by Section 5 hereof):

(i)           No Participant who is not a non-employee director will be granted
Options or Share Appreciation rights covering in in excess of 2,000,000 Shares
during any single fiscal year.

(ii)          No Participant who is not a non-employee director will be granted
Restricted Shares, Restricted Share Units or Other Share-Based Awards covering
in excess of 1,000,000 Shares during any single fiscal year.

(iii)         The maximum Cash Award that any Participant who is not a
non-employee director may receive with respect to a Cash Award in respect of any
annual performance period is $2,500,000 and for any other performance period,
such amount multiplied by a fraction, the numerator of which is the number of
months in the performance period and the denominator of which is twelve.

(iv)         The maximum number of Shares subject to Awards granted during a
single fiscal year to any non-employee director, when aggregated with such
non-employee director’s cash fees with respect to the fiscal year, shall not
exceed $860,000 in total value (calculating the value of any such Awards based
on the grant date fair market value of such Awards for financial reporting
purposes. The foregoing limit shall be increased to $1,220,000 for any
non-employee director who serves as Chairman of the Board.

(c)          All of the shares of Common Stock available for issuance under the
Plan may be made subject to an Award that is an ISO.

(d)          Shares issued under the Plan may, in whole or in part, be
authorized but unissued Shares or Shares that shall have been or may be
reacquired by the Company in the open market, in private





8



 

transactions or otherwise.  If any Shares subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of Shares to the Participant, the Shares with
respect to such Award shall, to the extent of any such forfeiture, cancellation,
exchange, surrender, termination or expiration, again be available for Awards
under the Plan.  Shares of Common Stock that are exchanged by a Participant or
withheld by the Company as full or partial payment in connection with the
exercise of any Option or Share Appreciation Right under the Plan or the payment
of any purchase price with respect to any other Award under the Plan, as well as
any shares of Common Stock exchanged by a Participant or withheld by the Company
or any Subsidiary to satisfy the tax withholding obligations related to any
Award under the Plan, shall not again be available for subsequent Awards under
the Plan, and notwithstanding that a Share Appreciation Right is settled by the
delivery of a net number of Shares, the full number of Shares underlying such
Share Appreciation Right shall not be available for subsequent Awards under the
Plan.  Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be cancelled to the extent of the number of Shares as
to which the Award is exercised and, notwithstanding the foregoing, such number
of Shares shall no longer be available for Awards under the Plan.  In addition,
(i) to the extent an Award is denominated in shares of Common Stock, but paid or
settled in cash, the number of Shares with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) shares of Common Stock underlying Awards that can only be settled
in cash shall not be counted against the aggregate number of shares of Common
Stock available for Awards under the Plan.

 

Section 5.             Equitable Adjustments.

(a)           In the event of any Change in Capitalization, an equitable
substitution or proportionate adjustment shall be made, in each case, as may be
determined by the Administrator, in its sole discretion, to prevent the dilution
or enlargement of the rights of Participants, in (i) the aggregate number of
shares of Common Stock reserved for issuance under the Plan and the maximum
number of shares of Common Stock or cash that may be subject to Awards granted
to any Participant in any calendar year, (ii) the kind and number of securities
subject to, and the Exercise Price or Base Price of, any outstanding Options and
Share Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of shares of Common Stock, or the amount of cash or amount or
type of other property, subject to outstanding Restricted Shares, Restricted
Share Units, Share Bonuses and Other Share-Based Awards granted under the Plan;
provided,  however, that any fractional shares resulting from the adjustment
shall be eliminated.  Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion.

(b)          Without limiting the generality of the foregoing, in connection
with a Change in Capitalization, the Administrator may provide, in its sole
discretion, but subject in all events to the requirements of Section 409A of the
Code, for the cancellation of any outstanding Award in exchange for payment in
cash or other property having an aggregate Fair Market Value equal to the Fair
Market Value of the shares of Common Stock, cash or other property covered by
such Award, reduced by the aggregate Exercise Price or Base Price thereof, if
any; provided, however, that if the Exercise Price or Base Price of any
outstanding Award is equal to or greater than the Fair Market Value of the
shares of Common Stock, cash or other property covered by such Award, the
Administrator may cancel such Award without the payment of any consideration to
the Participant.  Further, without limiting the generality of the foregoing,
with respect to Awards subject to foreign laws, adjustments made hereunder shall
be made in compliance with applicable requirements.

(c)          With respect to ISOs, any adjustment pursuant to this Section 5
shall be made in accordance with the provisions of Section 424(h) of the Code
and any regulations or guidance promulgated thereunder.  No adjustment pursuant
to this Section 5 shall cause any Award which is or





9



 

becomes subject to Section 409A of the Code to fail to comply with the
requirements of Section 409A of the Code.

(d)          The determinations made by the Administrator, pursuant to this
Section 5 shall be final, binding and conclusive.

 

Section 6.             Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals who qualify as
Eligible Recipients.

Section 7.             Options.

(a)          General.  Each Award Agreement evidencing the grant of an Option
shall contain such terms and conditions as the Administrator shall determine, in
its sole discretion, including, among other things, the Exercise Price of the
Option, the term of the Option, the provisions regarding exercisability of the
Option, and whether the Option is intended to be an ISO or a Nonqualified Stock
Option (and in the event the Award Agreement has no such designation, the Option
shall be a Nonqualified Stock Option).  The provisions of each Option need not
be the same with respect to each Participant.  More than one Option may be
granted to the same Participant and be outstanding concurrently
hereunder.  Options granted under the Plan shall be subject to the terms and
conditions set forth in this Section 7 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable and set forth in the applicable Award
Agreement.

(b)          Exercise Price.  The Exercise Price of Shares purchasable under an
Option shall be determined by the Administrator in its sole discretion at the
time of grant, but, in no event shall the Exercise Price of an Option be less
than one hundred percent (100%) of the Fair Market Value of the related shares
of Common Stock on the date of grant.

(c)          Option Term.  The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted.  Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.

(d)          Exercisability.  Each Option shall be exercisable at such time or
times and subject to such terms and conditions, including the attainment of
performance goals, as shall be determined by the Administrator in the applicable
Award Agreement.  The Administrator may also provide that any Option shall be
exercisable only in installments.  Notwithstanding anything to the contrary
contained herein, an Option may not be exercised for a fraction of a share.

(e)           Method of Exercise.  Options may be exercised in whole or in part
by giving written notice of exercise to the Company specifying the number of
whole Shares to be purchased, accompanied by payment in full of the aggregate
Exercise Price of the Shares so purchased in cash or its equivalent, as
determined by the Administrator.  As determined by the Administrator, in its
sole discretion, with respect to any Option or category of Options, payment in
whole or in part may also be made (i) by means of consideration received under
any cashless exercise procedure approved by the Administrator (including the
withholding of Shares otherwise issuable upon exercise), (ii) in the form of
unrestricted Shares already owned by the Participant which have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Shares as to which such Option shall be exercised, (iii) any other form of
consideration approved by the Administrator and permitted by Applicable Law or
(iv) any combination of the foregoing.





10



 

(f)           ISOs.  The terms and conditions of ISOs granted hereunder shall be
subject to the provisions of Section 422 of the Code and the terms, conditions,
limitations and administrative procedures established by the Administrator from
time to time in accordance with the Plan.

(i)           ISO Grants to 10% Stockholders.  Notwithstanding anything to the
contrary in the Plan, if an ISO is granted to a Participant who owns shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company, its “parent corporation” (as such term is defined in
Section 424(e) of the Code) or a Subsidiary of the Company, the term of the ISO
shall not exceed five (5) years from the time of grant of such ISO and the
Exercise Price shall be at least one hundred and ten percent (110%) of the Fair
Market Value of the Shares on the date of grant.

(ii)          $100,000 Per Year Limitation For ISOs.  To the extent the
aggregate Fair Market Value (determined on the date of grant) of the Shares for
which ISOs are exercisable for the first time by any Participant during any
calendar year (under all plans of the Company) exceeds $100,000, such excess
ISOs shall be treated as Nonqualified Stock Options.

(iii)         Disqualifying Dispositions.  Each Participant awarded an ISO under
the Plan shall notify the Company in writing immediately after the date the
Participant makes a “disqualifying disposition” of any Share acquired pursuant
to the exercise of such ISO.  A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two (2) years after
the date of grant of the ISO and (ii) one year after the date the Participant
acquired the Shares by exercising the ISO.  The Company may, if determined by
the Administrator and in accordance with procedures established by it, retain
possession of any Shares acquired pursuant to the exercise of an ISO as agent
for the applicable Participant until the end of the period described in the
preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Shares.

(g)          Rights as Shareholder.  A Participant shall have no rights to
dividends, dividend equivalents or distributions or any other rights of a
shareholder with respect to the Shares subject to an Option until the
Participant has given written notice of the exercise thereof, has paid in full
for such Shares, the Shares have been issued and the Participant has satisfied
the requirements of Section 16 hereof.

(h)          Termination of Employment or Service.  Subject to Section 3(f)
hereof, in the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Options, such Options shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement.

 

Section 8.             Share Appreciation Rights.

(a)          General.  Share Appreciation Rights may be granted either alone
(“Free Standing Rights”) or in conjunction with all or part of any Option
granted under the Plan (“Related Rights”).  Related Rights may be granted either
at or after the time of the grant of such Option.  The Administrator shall
determine the Eligible Recipients to whom, and the time or times at which,
grants of Share Appreciation Rights shall be made, the number of Shares to be
awarded, the Base Price, and all other conditions of Share Appreciation
Rights.  Notwithstanding the foregoing, no Related Right may be granted for more
Shares than are subject to the Option to which it relates.  The provisions of
Share Appreciation Rights need not be the same with respect to each
Participant.  Share Appreciation Rights granted under the Plan shall be subject
to the following terms and conditions set forth in this Section 8 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable, as set forth in the
applicable Award Agreement.





11



 

(b)          Base Price.  Except as provided in the applicable Award Agreement,
each Share Appreciation Right shall be granted with a base price that is not
less than one hundred percent (100%) of the Fair Market Value of the related
Common Stock on the date of grant (such amount, the “Base Price”).

(c)          Awards; Rights as Stockholder.  A Participant shall have no rights
to dividends, dividend equivalents or distributions or any other rights of a
shareholder with respect to the Common Stock, if any, subject to a Share
Appreciation Right until the Participant has given written notice of the
exercise thereof, any underlying Shares have been issued and the Participant has
satisfied the requirements of Section 16 hereof.

(d)          Exercisability.

(1)          Share Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement
(which may include achievement of performance goals).

(2)          Share Appreciation Rights that are Related Rights shall be
exercisable only at such time or times and to the extent that the Options to
which they relate shall be exercisable in accordance with the provisions of
Section 7 hereof and this Section 8 of the Plan.

(e)           Consideration Upon Exercise.

(1)          Upon the exercise of a Free Standing Right, the Participant shall
be entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value of a share of Common Stock as
of the date of exercise over the Base Price per share specified in the Free
Standing Right, multiplied by (ii) the number of Shares in respect of which the
Free Standing Right is being exercised.

(2)          A Related Right may be exercised by a Participant by surrendering
the applicable portion of the related Option.  Upon such exercise and surrender,
the Participant shall be entitled to receive up to, but not more than, that
number of Shares equal in value to (i) the excess of the Fair Market Value of a
share of Common Stock as of the date of exercise over the Base Price specified
in the related Option, multiplied by (ii) the number of Shares in respect of
which the Related Right is being exercised.  Options which have been so
surrendered, in whole or in part, shall no longer be exercisable to the extent
the Related Rights have been so exercised.

(3)          Notwithstanding the foregoing, the Administrator may determine to
settle the exercise of a Share Appreciation Right in cash (or in any combination
of Shares and cash).

(f)           Termination of Employment or Service.  Subject to Section 3(e)
hereof:

(1)          In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Free Standing Rights, such rights shall be exercisable at such time or
times and subject to such terms and conditions as set forth in the Award
Agreement; and

(2)          In the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.





12



 

(g)          Term.

(1)          The term of each Free Standing Right shall be fixed by the
Administrator, but no Free Standing Right shall be exercisable more than ten
(10) years after the date such right is granted.

(2)          The term of each Related Right shall be the term of the Option to
which it relates, but no Related Right shall be exercisable more than ten (10)
years after the date such right is granted.

 

Section 9.             Restricted Shares and Restricted Share Units.

(a)          General.  Restricted Shares and Restricted Share Units may be
issued either alone or in addition to other Awards granted under the Plan.  The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which, grants of Restricted Shares or Restricted Share Units shall be
made; the number of Shares to be awarded; the price, if any, to be paid by the
Participant for the acquisition of Restricted Shares or Restricted Share Units;
the period of time prior to which Restricted Shares or Restricted Share Units
become vested and free of restrictions on Transfer (the “Restricted Period”);
the performance goals (if any) upon whose attainment the Restricted Period shall
lapse in part or full; and all other conditions of the Restricted Shares and
Restricted Share Units.  If the restrictions, performance goals and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Share Units, in
accordance with the terms of the grant.  The provisions of Restricted Shares or
Restricted Share Units need not be the same with respect to each Participant.

(b)          Awards and Certificates.

(1)          Except as otherwise provided in Section 9(b)(3) hereof, (i) each
Participant who is granted an Award of Restricted Shares may, in the Company’s
sole discretion, be issued a share certificate in respect of such Restricted
Shares; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award.  The Company may
require that the share certificates, if any, evidencing Restricted Shares
granted hereunder be held in the custody of the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any Award of Restricted
Shares, the Participant shall have delivered a share transfer form, endorsed in
blank, relating to the Shares covered by such Award.  Certificates for
unrestricted shares of Common Stock may, in the Company’s sole discretion, be
delivered to the Participant only after the Restricted Period has expired
without forfeiture in respect of such Restricted Shares.

(2)          Subject to Section 9(e) below, with respect to Restricted Share
Units to be settled in Shares, at the expiration of the Restricted Period, share
certificates in respect of the shares of Common Stock underlying such Restricted
Share Units may, in the Company’s sole discretion, be delivered to the
Participant, or his or her legal representative, in a number equal to the number
of shares of Common Stock underlying the Award of Restricted Share Units.

(3)          Notwithstanding anything in the Plan to the contrary, any
Restricted Shares or Restricted Share Units to be settled in Shares (at the
expiration of the Restricted Period, and whether before or after any vesting
conditions have been satisfied) may, in the Company’s sole discretion, be issued
in uncertificated form.

(4)          Further, with respect to Restricted Share Units, at the expiration
of the Restricted Period, Shares shall promptly be issued to the Participant,
unless otherwise deferred in





13



 

accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance shall in any event be made within such
period as is required to avoid the imposition of tax under Section 409A of the
Code.

(c)           Restrictions and Conditions.  The Restricted Shares and Restricted
Share Units granted pursuant to this Section 9 shall be subject to any
restrictions or conditions as determined by the Administrator (which may include
achievement of performance goals) at the time of grant or, subject to Section
409A of the Code where applicable, thereafter.  Except as provided in the
applicable Award Agreement, the Participant shall generally have the rights of a
shareholder of the Company with respect to Restricted Shares during the
Restricted Period, including the right to vote such Shares and to receive any
dividends declared with respect to such Shares; provided, however, that any
dividends declared during the Restricted Period with respect to such Shares
shall only become payable if (and to the extent) the underlying Restricted
Shares vest.  The Participant shall generally not have the rights of a
shareholder with respect to Shares subject to Restricted Share Units during the
Restricted Period; provided, however, that, subject to Section 409A of the Code,
an amount equal to any dividends declared during the Restricted Period with
respect to the number of Shares covered by Restricted Share Units may, to the
extent set forth in an Award Agreement, be provided to the Participant at the
time (and to the extent) that Shares in respect of the related Restricted Share
Units are delivered to the Participant.

(d)          Termination of Employment or Service.  Subject to Section 3(f)
hereof, the rights of Participants granted Restricted Shares or Restricted Share
Units upon termination of employment or service with the Company and all
Affiliates thereof for any reason during the Restricted Period shall be set
forth in the Award Agreement.

(e)          Form of Settlement.  The Administrator reserves the right in its
sole discretion to provide (either at or after the grant thereof) that any
Restricted Share Unit represents the right to receive the amount of cash per
unit that is determined by the Administrator in connection with the Award.

 

Section 10.           Other Share-Based Awards.

Other forms of Awards that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, the Common Stock
(including unrestricted Shares, Restricted Share Units, dividend equivalents or
performance units, each of which may be subject to the attainment of performance
goals or a period of continued employment or other terms or conditions as
permitted under the Plan), may be granted either alone or in addition to other
Awards (other than in connection with Options or Share Appreciation Rights)
under the Plan.  Any dividend or dividend equivalent awarded hereunder shall be
subject to the same restrictions, conditions and risks of forfeiture as the
underlying Awards and shall only become payable if (and to the extent) the
underlying Awards vest.  Subject to the provisions of the Plan, the
Administrator shall have sole and complete authority to determine the
individuals to whom and the time or times at which such Other Share-Based Awards
shall be granted, the number of shares of Common Stock to be granted pursuant to
such Other Share-Based Awards, or the manner in which such Other Share-Based
Awards shall be settled (e.g., in shares of Common Stock, cash or other
property), or the conditions to the vesting and/or payment or settlement of such
Other Share-Based Awards (which may include achievement of performance goals)
and all other terms and conditions of such Other Share-Based Awards.

Section 11.           Share Bonuses.

In the event that the Administrator grants a Share Bonus, the Shares
constituting such Share Bonus shall, as determined by the Administrator, be
evidenced in certificated or uncertificated form in the name of the Participant
to whom such grant was made and delivered to such Participant as soon as
practicable after the date on which such Share Bonus is payable.





14



 

Section 12.           Cash Awards.

The Administrator may grant Awards that are denominated in, or payable solely
in, cash as deemed by the Administrator to be consistent with the purposes of
the Plan, and such Cash Awards shall be subject to the terms, conditions,
restrictions and limitations as determined by the Administrator, in its sole
discretion, from time to time.  Cash Awards may be granted with value and
payment contingent upon the achievement of performance goals.

Section 13.           Change in Control Provisions.

Unless otherwise determined by the Administrator and evidenced in an Award
Agreement and subject to Section 3(e) hereof, in the event that (i) a Change in
Control occurs and (ii) either (x) an outstanding Award is not assumed or
substituted in connection therewith, or (y) an outstanding Award is assumed or
substituted in connection therewith and the Participant’s employment or service
is terminated by the Company, its successor or an Affiliate thereof without
Cause or by the Participant for Good Reason on or after the effective date of
the Change in Control but prior to twenty-four (24) months following the Change
in Control, then:

(a)           any unvested or unexercisable portion of any Award carrying a
right to exercise shall become fully vested and exercisable; and

(b)          the restrictions (including exercise restrictions), deferral
limitations, payment conditions and forfeiture conditions applicable to an Award
granted under the Plan shall lapse and such Awards shall be deemed fully vested
and any performance conditions imposed with respect to such Awards shall be
deemed to be achieved at the highest level of performance.

If the Administrator determines in its sole discretion pursuant to Section 3(e)
hereof to accelerate the vesting of Options and/or Share Appreciation Rights in
connection with a Change in Control, the Administrator shall also have
discretion in connection with such action to provide that all Options and/or
Share Appreciation Rights outstanding immediately prior to such Change in
Control shall expire on the effective date of such Change in Control.

For purposes of this Section 13, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control except that, if the Award related to shares, the
Award instead confers the right to receive common stock of the acquiring entity.

Section 14.           Amendment and Termination.

The Board may amend, alter or terminate the Plan at any time, but no amendment,
alteration, or termination shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent.  The Board shall obtain approval of the Company’s stockholders for any
amendment to the Plan that would require such approval in order to satisfy any
rules of the stock exchange on which the shares of Common Stock are traded or
other Applicable Law.  The Administrator may amend the terms of any Award
theretofore granted, prospectively or retroactively, but, subject to Section 5
of the Plan and the immediately preceding sentence, no such amendment shall
impair the rights of any Participant without his or her consent.





15



 

Section 15.           Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 16.           Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, an amount in respect of such taxes up to the
maximum statutory rates in the Participant’s applicable jurisdiction(s) with
respect to the Award, as determined by the Company.  The obligations of the
Company under the Plan shall be conditional on the making of such payments or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Participant.  Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
applicable withholding tax requirements related thereto as determined by the
Company.  Whenever Shares or property other than cash are to be delivered
pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related taxes to be withheld and applied to the tax obligations as determined by
the Company; provided,  however, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or other property, as applicable,
or (ii) by delivering already owned unrestricted shares of Common Stock, in each
case, having a value equal to the applicable taxes to be withheld and applied to
the tax obligations as determined by the Company (with any fractional share
amounts resulting therefrom settled by the Participant in cash).  Such withheld
or already owned and unrestricted shares of Common Stock shall be valued at
their Fair Market Value on the date on which the amount of tax to be withheld is
determined.  Such an election may be made with respect to all or any portion of
the Shares to be delivered pursuant to an award.  The Company may also use any
other method of obtaining the necessary payment or proceeds, as permitted by
law, to satisfy its withholding obligation with respect to any Award as
determined by the Company.

Section 17.           Transfer of Awards.

No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof will be valid, except as otherwise expressly provided in an
Award Agreement or with the prior written consent of the Administrator, which
consent may be granted or withheld in the sole discretion of the
Administrator.  Any other purported Transfer of an Award or any economic benefit
or interest therein shall be null and void ab initio, and shall not create any
obligation or liability of the Company, and any Person purportedly acquiring any
Award or any economic benefit or interest therein transferred in violation of
this Section 17 shall not be entitled to be recognized as a holder of any shares
of Common Stock or other property underlying such Award.  Unless otherwise
determined by the Administrator, an Option or Share Appreciation Right may be
exercised, during the lifetime of the Participant, only by the Participant or,
during any period during which the Participant is under a legal Disability, by
the Participant’s guardian or legal representative.

Section 18.           Continued Employment or Service.

Neither the adoption of the Plan nor the grant of an Award hereunder shall
confer upon any Eligible Recipient any right to continued employment or service
with the Company or any Subsidiary





16



 

or any Affiliate thereof, as the case may be, nor shall it interfere in any way
with the right of the Company or any Subsidiary or Affiliate thereof to
terminate the employment or service of any of its Eligible Recipients at any
time.

Section 19.           Effective Date.

The Plan was adopted by the Board on March 25, 2020 and shall become effective
on the date that it is approved by the Company’s shareholders (“Effective
Date”).

Section 20.           Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Board’s adoption of the Plan, but Awards theretofore granted may extend
beyond that date.

Section 21.           Securities Matters and Regulations.

(a)          Notwithstanding anything herein to the contrary, the obligation of
the Company to sell or deliver Shares with respect to any Award granted under
the Plan shall be subject to all Applicable Laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Administrator in its sole discretion.  The Administrator may
require, as a condition of the issuance and delivery of certificates evidencing
shares of Common Stock pursuant to the terms hereof, that the recipient of such
shares make such agreements and representations, and that such certificates bear
such legends, as the Administrator, in its sole discretion, deems necessary or
advisable.

(b)          Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no such Award shall be granted or payment made or Shares
issued, in whole or in part, unless such listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

(c)           In the event that the disposition of Shares acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended, and is not otherwise exempt from such
registration, such Shares shall be restricted against transfer to the extent
required by the Securities Act of 1933, as amended, or regulations thereunder,
and the Administrator may require a Participant receiving shares of Common Stock
pursuant to the Plan, as a condition precedent to receipt of such shares of
Common Stock, to represent to the Company in writing that the shares of Common
Stock acquired by such Participant is acquired for investment only and not with
a view to distribution.

 

Section 22.           Section 409A of the Code.

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith.  Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code.  Any payments described in the Plan that are due
within the “short term deferral





17



 

period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Law requires otherwise.  Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A of the Code, the settlement and payment of such
awards (or other amounts) shall instead be made on the first business day after
the date that is six (6) months following such separation from service (or upon
death, if earlier).  Each amount to be paid or benefit to be provided under this
Plan shall be construed as a separate identified payment for purposes of Section
409A of the Code.  The Company makes no representation that any or all of the
payments or benefits described in this Plan will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.  The Participant shall be solely
responsible for the payment of any taxes and penalties incurred under
Section 409A.

Section 23.           Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service.

Section 24.           No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan.  The Administrator shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

Section 25.           Beneficiary.

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation.  If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

Section 26.           Paperless Administration.

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

Section 27.           Severability.

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

Section 28.           Clawback.

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation, stock exchange listing
requirement, Award Agreement or





18



 

Company policy, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any Award Agreement or policy adopted by the
Company pursuant to any such law, government regulation, stock exchange listing
requirement or otherwise).

Section 29.           Governing Law.

The Plan and all determinations made and actions taken pursuant thereto shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law of such state.

Section 30.           Titles and Headings.

The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.

Section 31.           Interpretation.

Unless the context of the Plan otherwise requires, words using the singular or
plural number also include the plural or singular number, respectively;
derivative forms of defined terms will have correlative meanings; the terms
“hereof,” “herein” and “hereunder” and derivative or similar words refer to this
entire Plan; the term “Section” refers to the specified Section of this Plan and
references to “paragraphs” or “clauses” shall be to separate paragraphs or
clauses of the Section or subsection in which the reference occurs; the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; and the word “or” shall be disjunctive but not
exclusive.

Section 32.           Successors.

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

Section 33.           Relationship to other Benefits.

No payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare, or other benefit plan of the Company or any Affiliate except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.

19

